United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lafayette, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1397
Issued: October 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 27, 2008 merit decision concerning her entitlement to schedule
award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained permanent impairment of
her arms due to her accepted carpal tunnel or shoulder conditions.
FACTUAL HISTORY
In April 2003 the Office accepted that appellant, then a 54-year-old flat sorting machine
operator, sustained a right shoulder strain and left wrist tenosynovitis due to her repetitive work

duties.1 In July 2003 it accepted that she sustained bilateral carpal tunnel syndrome due to her
repetitive work duties.2 The Office paid appellant’s compensation for periods of disability.
The record contains a number of reports from March and April 2003 in which
Dr. Anne H. Kubina, an attending family practitioner, detailed the treatment of appellant’s wrist
and shoulder problems. On March 28, 2003 Dr. Kubina indicated that appellant’s left wrist was
swollen and that movement of the wrist was painful. On April 18, 2003 she noted that appellant
showed slight tenderness in the left thenar area and some pain with some lateral flexion of the
wrist on the left side. Appellant had full range of motion in both wrists and no tenderness or
decreased range of motion in the biceps area. Dr. Kubina indicated that appellant could return to
her regular work. On April 29, 2003 she stated that appellant had tenderness in both wrists over
the carpal tunnel distribution (at the distal end of the ulna and the radius) as well as right
shoulder tenderness. Dr. Kubina reported decreased motion in appellant’s wrists and right
shoulder and indicated that she could only perform limited-duty work with no repetitive wrist
movements or work above the chest.
On July 17, 2003 Dr. Steven R. Novotny, an attending Board-certified orthopedic
surgeon, indicated that appellant reported having increased symptoms in her arms. He
recommended that appellant undergo carpal tunnel releases in both wrists. On September 5,
2003 Dr. Novotny performed bilateral carpal tunnel releases.3 The procedures were authorized
by the Office. The record contains several reports in which he detailed appellant’s progressive
recovery from the carpal tunnel surgeries. On October 15, 2003 Dr. Novotny noted that
examination showed that appellant had no focal tenderness and was neurologically intact. He
released her to full-duty work without restrictions and stated, “She should expect some minor
aches and pains but these should fade with time.” In late December 2003, Dr. Novotny indicated
that appellant appeared to have a superficial infection of the dorsal portion of her right hand and
took her off work. He detailed the improvement of this condition and returned her to regular
work effective January 13, 2004.
On January 27, 2004 Dr. Novotny stated that appellant reported that she was feeling
dramatically better. Appellant reported seeing a rheumatologist and stated, “Every indication is
that she has a significant rheumatologic problem going on. Otherwise, the hands are feeling
fine.” On examination, appellant showed no signs of infection, a full range of motion and was
neurologically intact. Dr. Novotny discharged appellant from his care and indicated that she
would follow up with her rheumatologist “to help control the symptoms.” He stated,
“[Appellant] is at [maximum medical improvement]. There is no [partial permanent impairment]
rating.” With respect to her carpal tunnel syndrome, appellant could return to full-duty work
without restrictions.

1

This claim bore the case file number 092032538.

2

This claim bore the case file number 092034455. In July 2003 the two claim files were combined with number
092032538 as the master file.
3

The record does not appear to contain an operation report for these procedures.

2

On July 15, 2005 appellant claimed a schedule award based on her accepted employment
injuries. In a September 19, 2007 letter, the Office advised appellant that she might be entitled to
a schedule award for the permanent impairment of her arms. It requested that she provide a
physician’s report on permanent impairment in accordance with the standards of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001). The
Office indicated that the physician should state whether maximum medical improvement had
been reached and include a full description of the objective findings for each joint affected,
including decreases in strength, atrophy of muscles, changes in sensation, and loss of motion.
The physician should provide range of motion findings for the wrists upon dorsiflexion, palmar
flexion, radial deviation and ulnar deviation motions and for the shoulders upon forward
elevation, backward elevation, abduction, adduction, internal rotation and external rotation
motions. If the joint is ankylosed, the physician should indicate at what degree the joint is
ankylosed. The Office advised appellant to submit this information within 60 days from the date
of the letter.4
In a March 27, 2008 decision, the Office determined that appellant did not establish that
that she sustained permanent impairment of her arms. It found that appellant did not submit
medical evidence any permanent impairment to her arms based on her accepted medical
conditions.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulation6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.7
ANALYSIS
The Office accepted that appellant sustained a right shoulder strain, left wrist
tenosynovitis and bilateral carpal tunnel syndrome due to her repetitive work duties. On
September 5, 2003 Dr. Novotny, an attending Board-certified orthopedic surgeon, performed
carpal tunnel releases in both of appellant’s wrists. The procedures were authorized by the
Office. In a March 27, 2008 decision, the Office determined that appellant had not established
that she was entitled to schedule award compensation for permanent impairment to her arms.
4

Appellant did not submit the requested information within the allotted time.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

7

Id.

3

The Board finds that appellant did not submit sufficient medical evidence to show that
she sustained any permanent impairment of her arms. Appellant did not submit any report that
contained an impairment rating that was derived in accordance with the standards of the A.M.A.,
Guides.
In a January 27, 2004 report, Dr. Novotny stated that on examination she showed no
signs of infection, had full range of motion and was neurologically intact. He discharged
appellant from his care and stated that she was at maximum medical improvement. Dr. Novotny
specifically stated, “There is no [partial permanent impairment] rating.” He indicated that, with
respect to her carpal tunnel syndrome, appellant could return to full-duty work without
restrictions.8
Appellant also submitted reports from March and April 2003 in which Dr. Kubina, an
attending family practitioner, detailed the treatment of her wrist and shoulder problems.
However, Dr. Kubina did not provide any impairment ratings of appellant’s arms in accordance
with the standards of the A.M.A., Guides. She did not provide any indication that appellant had
reached maximum medical improvement. In fact, Dr. Kubina’s last report in the record, dated
April 29, 2003, shows a higher level of symptoms and objective findings than had been found a
week or two earlier. Moreover, these reports are dated prior to the date that Dr. Novotny
performed surgery, further lessening their probative value on the issue of permanent impairment.
The Office provided appellant with an opportunity to provide medical evidence in
support of her schedule award claim. On September 19, 2007 it advised appellant of the specific
information that a physician should provide in support of her claim. However, appellant did not
respond to the Office’s request within the allotted time. For these reasons, she did not meet her
burden of proof to show that she is entitled to schedule award compensation for permanent
impairment of her arms.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award as she failed to establish
permanent impairment of her arms due to her accepted medical conditions.

8

Dr. Novotny indicated that appellant reported seeing a rheumatologist and suggested that she had rheumatologic
problems in her arms, but he did not provide any further detail regarding this matter.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 27, 2008 decision is affirmed.
Issued: October 21, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

